Electronically Filed
                                                               Supreme Court
                                                               30028
                                                               26-OCT-2010
                                                               01:31 PM
                                 NO. 30028


             IN THE SUPREME COURT OF THE STATE OF HAWAI#I



            SAOFAIGA LOA, Petitioner/Defendant-Appellant,

                                     vs.

           STATE OF HAWAI#I, Respondent/Plaintiff-Appellee.



           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CR. NO. 92-2001; SPP NO. 08-1-0029)

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                (By: Recktenwald, C.J., for the court1)

            Petitioner/Defendant-Appellant Saofaiga Loa’s

application for writ of certiorari filed on September 10, 2010,

is hereby rejected.

            DATED:   Honolulu, Hawai#i, October 26, 2010.

                                           FOR THE COURT:



                                           Chief Justice

Saofaiga Loa,
petitioner/defendant-
appellant, pro se,
on the application.




      1
        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and
Circuit Judge McKenna, assigned by reason of vacancy.